FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



INGRID URAMA RAMOS-PEREZ,                         No. 10-72209

               Petitioner,                        Agency No. A070-803-444

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Ingrid Urama Ramos-Perez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen based on ineffective assistance of counsel. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we deny the

petition for review.

      In her opening brief, Ramos-Perez fails to raise, and therefore has waived,

any challenge to the BIA’s dispositive determination that she failed to demonstrate

the due diligence required to obtain equitable tolling of the filing deadline for her

untimely motion to reopen. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir.

2011) (issues not raised in a petitioner’s opening brief are deemed waived).

      In light of our disposition, we need not reach Ramos-Perez’s contentions

concerning her eligibility for asylum and related relief.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-72209